DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 7, and 11 recite the following abstract ideas:
responsive to an occurrence of an incentive triggering event that occurs, independent of any play of any game, based on a mobile device application of a mobile device being utilized to facilitate a transfer of fund data from a gaming establishment account (certain methods of organizing human activity, e.g., following rules and/or instructions); and 
determine an incentive (mental process, e.g., judgment).
Claims 1, 7, and 11 fall under “certain methods of organizing human activity” and “mental process” respectively related to a system using rules to dictate when to provide a reward or gift to a person, and a person making a judgment of which reward or gift to provide to a player.  The claims are related to providing an award, e.g., cash, reward points, and so on, to a person for making a transfer of money from one account to another account; note, a technique sometimes used by banking companies to motivate people to transfer monies and/or debts from one account to another account.
Claims 1, 7, and 11 does not recite additional elements that integrated into a practical application because the claimed “server”, “processor”, “memory device”, and “display device” are related to using a computer as a tool to perform abstract ideas.  
Claims 1, 7, and 11 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “server”, “processor”, “memory device”, and “display device” are related to using a computer as a tool to perform abstract ideas.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent claims 2-6, 8-10, and 12-16 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”, and/or “certain methods of organizing human activity”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20070243928 to Iddings in view of US Pub. 20130165208 to Nelson and US Pub. 20140031107 to Walker et al (Walker).

Claims 1, 7, and 11: Iddings discloses a gaming system comprising: 
(as required by claim 7) a server (Fig. 1, and ¶¶41-44, discloses a plurality of servers);
a display device (see Figs. 2, 3, and 8); 
a processor (see Fig. 3); and 
a memory device that stores a plurality of instructions that, when executed by the processor (see Fig. 3), cause the processor to: 
responsive to an occurrence of an incentive triggering event that occurs, independent of any play of any game (Fig. 5, and ¶¶121-125 “trigger presentation of one or more promotional offers”; and ¶¶172-182 “promotional rewards”), a mobile device (¶186):
determine an incentive (Fig. 5, and ¶¶172-182), and 
cause the display device to display the determined incentive (¶¶161-165 “promotional offer”; also see ¶127), and 
responsive to an occurrence of a game triggering event (Figs. 2 and 8, and ¶280 “receive one or more inputs or commands from a player”, i.e., such as place a bet/wager), for a play of a game: 
determine a game outcome (Figs. 2 and 8, and ¶¶281-285), 
cause the display device to display the determined game outcome (Figs. 2 and 8, and ¶¶281-285), 
determine any award associated with the determined game outcome (Figs. 2 and 8, and ¶¶281-285), and 
cause the display device to display any determined award associated with the determined game outcome (Figs. 2 and 8, and ¶¶281-285).
	However, Iddings fails to explicitly disclose based on a mobile device application of a mobile device being utilized to facilitate a transfer of fund data from a gaming establishment account (emphasis added).
	Nelson teaches a mobile device application of a mobile device being utilized to facilitate a transfer of fund data from a gaming establishment account (¶153, “transferring credits into a remote account, a wireless communication interface that can be used with a mobile device implementing mobile wallet application”).  The gaming system of Iddings would have motivation to use the teachings of Nelson in order to make it easier for both patrons and the casino in managing funds via using a person’s smartphone connected to an outside financial account.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Iddings with the teachings of Nelson in order to make it easier for both patrons and the casino in managing funds via using a person’s smartphone connected to an outside financial account.
Walker teaches an incentive that occurs based on a device being utilized to facilitate a transfer of fund data from a gaming establishment account (¶¶36, 129, and 177).  The gaming system of Iddings in view of Nelson would have motivation to use the teachings of Walker in order to encourage casino players to use electronic credit options which would assist in minimizing casino overhead expenses associated with cashing out a balance.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Iddings in view of Nelson with the teachings of Walker in order to encourage casino players to use electronic credit options in doing so would assist in minimizing casino overhead expenses associated with cashing out a balance.

Claims 2, 8, and 12: Iddings in view of Nelson teaches wherein the incentive comprises any of: a modification of the determined game outcome for the play of the game, a modification of the determined award for the play of the game, a modification of a paytable employed in association with the play of the game, an award independent of the play of the game, access to a secondary game, and access to a service independent of the play of the game (see Iddings ¶¶129 and 171-182; also see ¶37; and see Nelson ¶67 “incentive can be a cash reimbursement or a game play credit”, ¶¶48 and 169* “comps” and “loyalty program”, and ¶¶72-75 “cash payment”, “coupon”, “discount”, “promotional credits or player tracking points”).

Claims 3, 9, and 13: Iddings discloses wherein the incentive includes utilizing the mobile device as at least one of: an input device, an additional display device, and an output device (Iddings ¶39 “wireless gaming devices; mobile gaming devices; remote gaming devices”; also see ¶¶67-70 and 132).

Claims 4, 10, and 14 Iddings in view of Nelson and Walker teaches wherein the gaming establishment account (see Walker ¶32, “casino account”) comprises a cashless wagering account (see Walker ¶36, “Electronic Funds Transfer”).

Claims 5 and 15: Iddings in view of Nelson and Walker teaches further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to: responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received (see Iddings Fig. 2, and ¶¶47-55), cause an initiation of any payout associated with the credit balance to the gaming establishment wagering account (see Walker ¶32, “casino account”) accessible via the mobile device application of the mobile device (see Nelson ¶146 “mobile device interface” and “wireless communication protocol”, and ¶153“a mobile device implementing mobile wallet application”).

Claims 6 and 16: Iddings discloses further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to: responsive to a first physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received first physical item, and responsive to a cashout input being received, cause an initiation of any payout of a second physical device having a monetary value associated with the credit balance (see Iddings Fig. 2, and ¶¶47-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715